Per curiam delivered by
Tompkins, j.
Several points have been made for the consideration of the - court; bnt I shall only notice one of them, which appears to me decisive. The object 'of the statute, was to prohibit the exportation of ño of and meal, without being first inspected, in order to prevent those articles being brought into disrepute in foreign markets. Accordingly, the foiprth section of the act provides, that no wheat flour, rye flour, Indian meal, or buckwheat meal, shall be" shipped for' exporta-,⅛¾ out of this state-, before the same shall have beep *213submitted to the view and examination, and approved of? and branded by one of the inspectors. The fifth section refers to the fourth, and relates to flour and meal manufac■» turedfor exportation. The subsequent provisions of the act, also relate merely to flour and meal, purchased or ¡manufactured for exportation. The words of the statute therefore, and the object of it, confine the duties of the Inspector, and the penalties to be incurred, to flour and smeal shipped, purchased or manufactured for exportation. In the present case, the inspector was not applied to for the purpose of inspecting the flour of the defendant, but what he did, was in opposition to the express orders of Mr. Coles; neither is it averred, or proved, that the flour in question, was either purchased, manufactured, or shipped for exportation. Upon this ground, I am of opinion, the plaintiff is not entitled to recover, and it is therefore, unnecessary to consider the other objections stated by the defendant.